DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 2/24/2022. As directed by the amendment, claims 1, 4-6, 8, 11-13, 15 and 17-19 were amended, and no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application
Claims 1-5, 8-12, and 15-18 are allowed and claims 6-7, 13-14, and 19-20 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Brean on 6/6/2020. 

The application has been amended as follows:

1. (Currently Amended) A ventilator configured to providing interactive guidance related to a subject's expiratory flow limitation results, the ventilator comprising: 
one or more sensors configured to be placed at or near a subject's mouth and to generate output signals conveying information related to the subject's inspiration or expiration of gas; and 
one or more physical processors configured by machine readable instructions to: 
cause a progressive color component to be presented on a user interface, the progressive color component indicating a progression from one color proximate one side of the progressive color component to another color proximate another side of the progressive color component; 
cause, via an oscillator, a forced oscillation to be continuously applied to an airway of the subject for a test period; 
monitor, during the test period, the subject's degree of expiratory flow limitation based on the sensor-generated output signals as the forced oscillation is continuously applied for the test period; 
cause, based on the monitoring, a movable graphical component's position on the progressive color component to be updated to indicate the subject's degree of expiratory flow limitation; 
detect finalization of the subject's degree of expiratory flow limitation based on one or more degree change thresholds;
cause, based on the finalization detection, a pressure of the forced oscillation to be modified to a therapeutic pressure for at least a subsequent time period; and 
cause the moveable graphical component's position on the progressive color component to remain fixed until at least an end of the subsequent time period.

8. (Currently Amended) A method of providing interactive guidance related to a subject's expiratory flow limitation results, the method being implemented by a computer system comprising one or more physical processors, the method comprising: 
causing a progressive color component to be presented on a user interface, the progressive color component indicating a progression from one color proximate one side of the progressive color component to another color proximate another side of the progressive color component; 4AmendmentttorneyDocket \Mmber: 2017P02677US01 
App. No. 16211,066causing a forced oscillation to be continuously applied to an airway of the subject for a test period; 
monitoring, during the test period, the subject's degree of expiratory flow limitation based output signals generated by one or more sensors as the forced oscillation is continuously applied for the test period; 
causing, based on the monitoring, a movable graphical component's position on the progressive color component to be updated to indicate the subject's degree of expiratory flow limitation;
detecting finalization of the subject's degree of expiratory flow limitation based on one or more degree change thresholds; 
causing, based on the finalization detection, a pressure of the forced oscillation to be modified to a therapeutic pressure for at least a subsequent time period; and 
causing the moveable graphical component's position on the progressive color component to remain fixed until at least an end of the subsequent time period.

15. (Currently Amended) A system for providing interactive guidance related to a subject's expiratory flow limitation results, the system comprising: 
means for causing a progressive color component to be presented on a user interface, the progressive color component indicating a progression from one color proximate one side of the progressive color component to another color proximate another side of the progressive color component; 
means for causing a forced oscillation to be continuously applied to an airway of the subject for a test period; 
means for monitoring, during the test period, the subject's degree of expiratory flow limitation based on output signals generated by one or more sensors as the forced oscillation is continuously applied for the test period; 
means for causing, based on the monitoring, a movable graphical component's position on the progressive color component to be updated to indicate the subject's degree of expiratory flow limitation;
means for detecting finalization of the subject's degree of expiratory flow limitation based on one or more degree change thresholds; 
means for causing, based on the finalization detection, a pressure of the forced oscillation to be modified to a therapeutic pressure for at least a subsequent time period; 
and means for causing the moveable graphical component's position on the progressive color component to remain fixed until at least an end of the subsequent time period.


In claim 16, line 1, the limitation “claim 13” has been changed to --claim 15--.

In claim 17, line 1, the limitation “claim 13” has been changed to --claim 15--.

In claim 18, line 1, the limitation “claim 13” has been changed to --claim 15--.

Claims 6-7, 13-14, and 19-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Hill (WO 2016/079703), Berthon-Jones (6,588,422), Lewis (2012/0192867) and Wallace (5,881,723) do not specifically disclose the claimed system and method as presented in the claims 1-5, 8-12, and 15-18. 
	Regarding claim 1, Hill discloses a ventilator (system 100, fig. 1) configured to providing interactive guidance related to a subject (see paragraph 35, user interface 120 is configured to provide an interface between system 100 and subject 70 and information such as breath rate of subject 70 maybe be displayed to a user, and the user interface 120 comprises input such as keyboard) configured to measure a subject’s expiratory flow limitation results (see paragraph 0034, Hill discloses that the expiratory flow limitation (EFL) may be detected based on output signals from a pulse oximeter, a pressure sensor or a flow sensor and forced oscillation), the ventilator comprising: one or more sensors configured to be placed at or near a subject’s mouth and to generate output signals conveying information related to the subject’s inspiration or expiration of gas (see sensors 40 at conduit 50 and mask 80 and pulse oximeter (see paragraph 34), see fig. 1, see paragraph 19, Hill discloses that the sensors 40 are configured to generate output signals conveying information related to one or more parameters of the gas within system 100, and further discloses that the parameters include breathing parameters related to respiration of subject that can include inhalation or exhalation durations and respiration rate); one or more physical processors (60 comprising 62 and 64, fig. 1, paragraphs 0023-0024) configured by machine readable instructions to: cause, via an oscillator, a forced oscillation to be continuously applied to an airway of the subject for a test period (see paragraph 0031, Hill discloses that the control component of 60 is configured to control pressure generator 20 and oscillator 30 to generate the pressurized flow of breathable gas with high frequency pressure oscillations, and further discloses in paragraph 0034 that EFL is measured by sensors and forced oscillation, therefore, during the measurement of EFL, the forced oscillation would be continuously applied to an airway of the subject, furthermore, the time period that the forced oscillation is applied to an airway is considered as a test period, since during this period, there are measurements being taken), monitor, during the test period, the subject’s expiratory flow limitation based on the sensor-generated output signals as the forced oscillation is continuously applied for the test period (paragraph 16, Hill discloses that the system 100 is for providing ventilation with high frequency pressure oscillations to a subject 70, and then further discloses in paragraph 0034, that the expiratory flow limitation is detected based on output signal from pulse oximeter that are included in sensor 40 and forced oscillation, Hill is silent in regard to not measuring EFL during the forced oscillation, therefore, the EFL would be monitored while oscillation is taking place, furthermore, in paragraph 16 of Hill, Hill discloses system 100 is to provide non-invasive ventilation with high frequency pressure oscillations to a subject 70); and a user interface (120, fig. 1, paragraph 0035).
Berthon-Jones discloses the monitoring of a degree of expiratory flow limitation during a forced oscillation that is continuously applied to an airway of the subject for a test period (see col 5, lines 12-67 and col 6, lines 1-4, wherein the time period where the forced oscillation is being applied to an airway of the subject is considered as a test period, since during this period, there are measurements being taken).
Lewis teaches a user interface (see interface 17, fig. 3, paragraph 0028) comprising a color component is presented, the progressive color component indicating a progression from one color proximate one side of the progressive color component to another color proximate another side of the progressive color component (the color component is 50, 54, and 52 in fig. 17, and as shown, starting from 50 to 54 then 52, the color would progress, see paragraph 0029), cause, based on the monitoring, a movable graphical component’s (the movable component is 42, fig. 3, see paragraph 0029) position on the progressive color component to be continuously updated during the test period to indicate a subject’s degree of breathing rate (see paragraph 0029, Lewis discloses that 42 may be move to adjacent colored bars so that the user can easily verify that the patient is not in physical danger, wherein the bars 50 and 52 are red and 54 is green, wherein the time period that the degree of breathing rate is measured and updated is considered as a test period, since during this period, there are measurements being taken). 
Wallace teaches a user interface (60 and 70, fig. 3) comprises buttons and indicators (see 60 and 70, fig. 3), the user interface is a touch sensitive display screen and wherein a processor is configured by machine readable instructions to cause the touch screen to display buttons and indicator (see col 10, lines 24-56 in regard to the touch screen, and Wallace further discloses in col 2, lines 62-67 and col 3, lines 1-11 discloses that a processor for controlling the displaying), furthermore, see full disclosure for a touch sensitive screen for displaying different information and touch sensitive buttons.
However, Hill, Berthon-Jones, Lewis and Wallace fail to disclose the one or more physical processors are configured to or a means that is configured to detect finalization of the subject’s degree of expiratory flow limitation based on one or more degree change thresholds; cause, based on the finalization detection, a pressure of the forced oscillation to be modified to a therapeutic pressure for at least a subsequent time period; and cause the movable graphical component’s position on the progressive color component to remain fixed until at least an end of the subsequent time period. Therefore, to modify Hill, Lewis, and Wallace to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Regarding claim 8, Hill discloses a method of providing interactive guidance related to a subject’s expiratory flow limitation results (see paragraph 35, user interface 120 is configured to provide an interface between system 100 and subject 70 and information such as breath rate of subject 70 maybe be displayed to a user, and the user interface 120 comprises input such as keyboard and method is related to expiratory flow limitation because paragraph 34, Hill discloses that expiratory flow limitation is being monitored), the method being implemented by a computer system (system 100, fig. 1) comprising one or more physical processors (60 comprising 62 and 64, fig. 1, paragraphs 0023-0024), the method comprising: causing a forced oscillation to be continuously applied to an airway of the subject for a test period (see paragraph 0031, Hill discloses that the control component of 60 is configured to control pressure generator 20 and oscillator 30 to generate the pressurized flow of breathable gas with high frequency pressure oscillations, and further discloses in paragraph 0034 that EFL is measured by sensors and forced oscillation, furthermore, the time period that the forced oscillation is applied to an airway is considered as a test period, since during this period, there are measurements being taken); monitoring, during the test period, the subject's expiratory flow limitation based output signals generated by one or more sensors as the forced oscillation is continuously applied for the test period (paragraph 16, Hill discloses that the system 100 is for providing ventilation with high frequency pressure oscillations to a subject 70, and then further discloses in paragraph 0034, that the expiratory flow limitation is detected based on output signal from pulse oximeter that are included in sensor 40 and forced oscillation, Hill is silent in regard to not measuring EFL during the forced oscillation, therefore, the EFL would be monitored while oscillation is taking place, furthermore, in paragraph 16 of Hill, Hill discloses system 100 is to provide non-invasive ventilation with high frequency pressure oscillations to a subject 70); and providing a user interface (120, fig. 1, paragraph 0035). 
Berthon-Jones discloses the monitoring of a degree of expiratory flow limitation during a forced oscillation that is continuously applied to an airway of the subject for a test period (see col 5, lines 12-67 and col 6, lines 1-4, wherein the time period where the forced oscillation is being applied to an airway of the subject is considered as a test period, since during this period, there are measurements being taken).
Lewis teaches a user interface (see interface 17, fig. 3, paragraph 0028) and a method comprising providing a color component is presented, the progressive color component indicating a progression from one color proximate one side of the progressive color component to another color proximate another side of the progressive color component (the color component is 50, 54, and 52 in fig. 17, and as shown, starting from 50 to 54 then 52, the color would progress, see paragraph 0029), cause, based on the monitoring, a movable graphical component’s (the movable component is 42, fig. 3, see paragraph 0029) position on the progressive color component to be continuously updated during the test period to indicate a subject’s degree of breathing rate (see paragraph 0029, Lewis discloses that 42 maybe move to adjacent colored bars so that the user can easily verify that the patient is not in physical danger, wherein the bars 50 and 52 are red and 54 is green, wherein the time period that the degree of breathing rate is measured and updated is considered as a test period, since during this period, there are measurements being taken). 
Wallace teaches a user interface (60 and 70, fig. 3) and a method comprises buttons and indicators (see 60 and 70, fig. 3), the user interface is a touch sensitive display screen and wherein a processor is configured by machine readable instructions to cause the touch screen to display buttons and indicator (see col 10, lines 24-56 in regard to the touch screen, and Wallace further discloses in col 2, lines 62-67 and col 3, lines 1-11 discloses that a processor for controlling the displaying), furthermore, see full disclosure for a touch sensitive screen for displaying different information and touch sensitive buttons.
However, Hill, Berthon-Jones, Lewis and Wallace fail to disclose detecting finalization of the subject’s degree of expiratory flow limitation based on one or more degree change thresholds; causing, based on the finalization detection, a pressure of the forced oscillation to be modified to a therapeutic pressure for at least a subsequent time period; and causing the movable graphical component’s position on the progressive color component to remain fixed until at least an end of the subsequent time period. Therefore, to modify Hill, Lewis, and Wallace to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Regarding claim 15, Hill discloses a system (system 100, fig. 1) configured to providing interactive guidance related to a subject (see paragraph 35, user interface 120 is configured to provide an interface between system 100 and subject 70 and information such as breath rate of subject 70 maybe be displayed to a user, and the user interface 120 comprises input such as keyboard) configured to measure a subject’s expiratory flow limitation results (see paragraph 0034, Hill discloses that the expiratory flow limitation (EFL) maybe detected based on output signals from a pulse oximeter, a pressure sensor or a flow sensor and forced oscillation), the system comprising: a means for causing a forced oscillation to be continuously applied to an airway of the subject for a test period (see paragraph 0031, Hill discloses that the control component of 60 is configured to control pressure generator 20 and oscillator 30 to generate the pressurized flow of breathable gas with high frequency pressure oscillations, and further discloses in paragraph 0034 that EFL is measured by sensors and forced oscillation, therefore, during the measurement of EFL, the forced oscillation would be continuously applied to an airway of the subject, the means is the oscillator for producing the forced oscillation, furthermore, the time period that the forced oscillation is applied to an airway is considered as a test period, since during this period, there are measurements being taken), means for monitoring, during the test period, the subject’s expiratory flow limitation based on output signals generated by one or more sensors as the forced oscillation is continuously applied for the test period (see sensors 40 at conduit 50 and mask 80 and pulse oximeter (see paragraph 34), see fig. 1, wherein the means for monitoring is portion of the processor (60 comprising 62 and 64, fig. 1, paragraphs 0023-0024) that is responsible for processing sensor signals, furthermore, in paragraph 16, Hill discloses that the system 100 is for providing ventilation with high frequency pressure oscillations to a subject 70, and then further discloses in paragraph 0034, that the expiratory flow limitation is detected based on output signal from pulse oximeter that are included in sensor 40 and forced oscillation, Hill is silent in regard to not measuring EFL during the forced oscillation, therefore, the EFL would be monitored while oscillation is taking place, furthermore, in paragraph 16 of Hill, Hill discloses system 100 is to provide non-invasive ventilation with high frequency pressure oscillations to a subject 70); and a user interface (120, fig. 1, paragraph 0035).
Berthon-Jones discloses the monitoring of a degree of expiratory flow limitation during a forced oscillation that is continuously applied to an airway of the subject for a test period (see col 5, lines 12-67 and col 6, lines 1-4, wherein the time period where the forced oscillation is being applied to an airway of the subject is considered as a test period, since during this period, there are measurements being taken).
Lewis teaches a user interface (see interface 17, fig. 3, paragraph 0028) comprising a color component is presented, the progressive color component indicating a progression from one color proximate one side of the progressive color component to another color proximate another side of the progressive color component (the color component is 50, 54, and 52 in fig. 17, and as shown, starting from 50 to 54 then 52, the color would progress, see paragraph 0029), cause, based on the monitoring, a movable graphical component’s (the movable component is 42, fig. 3, see paragraph 0029) position on the progressive color component to be continuously updated during the test period to indicate a subject’s degree of breathing rate (see paragraph 0029, Lewis discloses that 42 maybe move to adjacent colored bars so that the user can easily verify that the patient is not in physical danger, wherein the bars 50 and 52 are red and 54 is green, wherein the time period that the degree of breathing rate is measured and updated is considered as a test period, since during this period, there are measurements being taken). 
Wallace teaches a user interface (60 and 70, fig. 3) comprises buttons and indicators (see 60 and 70, fig. 3), the user interface is a touch sensitive display screen and wherein a processor is configured by machine readable instructions to cause the touch screen to display buttons and indicator (see col 10, lines 24-56 in regard to the touch screen, and Wallace further discloses in col 2, lines 62-67 and col 3, lines 1-11 discloses that a processor for controlling the displaying), furthermore, see full disclosure for a touch sensitive screen for displaying different information and touch sensitive buttons. 
However, Hill, Berthon-Jones, Lewis and Wallace fail to disclose means detecting finalization of the subject’s degree of expiratory flow limitation based on one or more degree change thresholds; means for causing, based on the finalization detection, a pressure of the forced oscillation to be modified to a therapeutic pressure for at least a subsequent time period; and means for causing the movable graphical component’s position on the progressive color component to remain fixed until at least an end of the subsequent time period. Therefore, to modify Hill, Lewis, and Wallace to arrive at the claimed invention would be based upon improper hindsight reasoning.
Therefore, claims 1-5, 8-12, and 15-18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahadevan (2015/0320955) is cited to show a device for detecting expiratory flow limitation. 
Van Den Aardweg (9,649,050) is cited to show a method and apparatus for estimating respiratory impedance, wherein respiratory impedance can be used to estimate expiratory flow limitation.  
Schundhelm (2010/0275921) is cited to show a methods and apparatus for determining measures of expiratory flow limitation. 
Dellaca (2010/0147305) is cited to show a system and method for automatic detection of the expiratory flow limitation. 
Berthon-Jones (2003/0213491) (2005/0005938) (6,915,803) (2006/0032503) (7,270,128) is cited to show a method and apparatus comprising means to determine degree of expiratory flow limitation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785